              Case 2:20-cv-01480-MJP Document 16 Filed 10/14/20 Page 1 of 7




                                                                        The Honorable Marsha J. Pechman

                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE


    RIVKA (“REBECCA”) SPIVAK,           )
                                        )                  No. 2:20-cv-01480-MJP
                      Plaintiff,        )
      v.                                )
                                        )                  DEFENDANT BAYERN’S
    ALPHABET, INC., et al.,             )                  (1) RESPONSE TO PLAINTIFF’S
                                        )                  PRAECIPE TO ISSUE SUMMONS AND
                      Defendants.       )                  (2) WAIVER OF SERVICE
    ____________________________________)


1          For the avoidance of doubt, Defendant Shawn Jason Bayern (“Defendant”) explicitly

2   waives service of the complaint (Dkt. #3) and summons in this action and avers that he intended

3   his answer (Dkt. #12) to do so as well. Defendant’s answer has already been filed and served,

4   and he has therefore appeared in this action under LCR 83.2(a) and pleaded on the merits.

5   Accordingly, there is no need to serve him physically with the complaint and no need for the

6   Court to issue a summons against him. See Burdett v. Harrah’s Kan. Casino Corp., 311 F. Supp.

7   2d 1166, 1177 (D. Kan. 2004) (“By entering an appearance and pleading to the merits,

8   [defendant] waived service of process . . . .”) (citing sources).



    DEFENDANT BAYERN’S RESPONSE TO DKT. #14 AND WAIVER OF SERVICE - 1
              Case 2:20-cv-01480-MJP Document 16 Filed 10/14/20 Page 2 of 7




 1          Despite Defendant’s prior appearance and merits pleading in this case, the plaintiff,

 2   Rivka Spivak, requested that a summons be issued against him on October 13, 2020 (Dkt. #14 at

 3   4). A restraining order is in force that prohibits Spivak from contacting Defendant (Dkt. #12,

 4   Exhibit A at 42–46), and Spivak has previously issued many threats of physical violence against

 5   Defendant (e.g., id.; Dkt. #12, Exhibit D at 2–3). Defendant is concerned that Spivak will use

 6   the opportunity to serve him with a summons as a way to harass him physically. For example,

 7   on September 29, 2020, a few days before filing this action, Spivak sent an email to several of

 8   Defendant’s associates saying “I love to imagine Shawn being served while he’s teaching a

 9   class” (Attachment A). Spivak has sent considerably more graphic threats in the recent past (see

10   generally Dkt. #12, Exhibits A and D), and there is an outstanding felony warrant for her arrest

11   in Florida arising from her stalking of Defendant (Attachment B).

12          Even a plaintiff acting in good faith who faces a restraining order may have difficulties

13   following the spirit of Fed. R. Civ. P. 4. Defendant sought to avoid those procedural

14   complications and access-to-justice questions by waiving service and appearing promptly in the

15   case. Moreover, because of COVID-19, Defendant has rigorously self-isolated since March

16   2020 and seeks to avoid all physical contact. This submission is intended to eliminate any doubt

17   that Defendant has waived service and to eliminate the need for the Court to issue a summons

18   against him.

                                          Respectfully submitted on October 14, 2020,

                                                          s/Shawn Jason Bayern (pro se)

                                                          Shawn Jason Bayern
                                                          494 Frank Shaw Road
                                                          Tallahassee, FL 32312

                                                          Telephone:     516-510-3798
                                                          Email:         bayern@gmail.com
     DEFENDANT BAYERN’S RESPONSE TO DKT. #14 AND WAIVER OF SERVICE - 2
   Case 2:20-cv-01480-MJP Document 16 Filed 10/14/20 Page 3 of 7




ATTACHMENT A
(email from Plaintiff, Rivka Spivak, on 9/29/2020)
Process
                            Case 2:20-cv-01480-MJP Document 16 Filed 10/14/20 Page 4 of 7

          Subject: Process
          From: Rebecca Spivak <rebeccaspivak@outlook.com>
          Date: 9/29/2020, 8:53 AM
          To: "diana.sherman@gmail.com" <diana.sherman@gmail.com>, Ayan Kayal <ayan.kayal@gmail.com>,
          David Russcol <drusscol@zalkindlaw.com>, Max Cho <maxrcho@gmail.com>
          CC: "ckstern+plusmail@gmail.com" <ckstern+plusmail@gmail.com>, "nathan.willard@gmail.com"
          <nathan.willard@gmail.com>, Jen Bourey <jennifer.bourey@gmail.com>,
          "jacob.brookover@gmail.com" <jacob.brookover@gmail.com>


          If you’re in the to:line: I am going to be ﬁling a lawsuit against you in federal court some�me in the next few weeks.
          If you’re in the cc:line: I am probably not going to list you as a defendant, but I am s�ll trying to decide. There is
          probably at least a 10% chance you will be listed as a defendant at the outset, and some higher chance that you will
          be added later. I have to review the evidence I have.

          I’ve got 80+ pages in a complaint that will probably come close to 100 pages before it’s done.
          I understand none of us imagined we’d end up here. At some point I considered you friends.
          But now I’m suing you.
          Assuming you don’t respond to me, I will have you served with summons at the addresses that I have based on
          background reports.

          If you would prefer that I send the legal stuﬀ to your lawyers, please send me their info.
          There’s no trick here. I’m not trying to cause anyone addi�onal trauma. Honestly.
          That’s why I’m emailing you. You don’t want to be served in front of your kids, etc.
          Send me your lawyer’s info so I can send this stuﬀ to them.

          I love to imagine Shawn being served while he’s teaching a class.
          For the rest of you – especially if you’re on the to: line - send me your lawyer’s info.




                          RIVKA (“REBECCA”) SPIVAK,

                          Plaintiff,

                          vs.

                          ALPHABET INC, FACEBOOK INC, BRIAN LEE JOHNSRUD, SHAWN JASON

          BAYERN, RAYMOND LESLIE BLESSEY, AYAN RAY KAYAL, DAVID RUSSCOL, DIANA

          SHERMAN, MAX RAYMOND CHO;

                          DEFENDANTS




          From: Rebecca Spivak <rebeccaspivak@outlook.com>
          Date: Tuesday, September 29, 2020 at 5:30 AM
          To: []


1 of 2                                                                                                                10/14/2020, 2:06 AM
Process
                           Case 2:20-cv-01480-MJP Document 16 Filed 10/14/20 Page 5 of 7



          A couple of other thoughts to share with you (and that, thanks to you, I’ve been able to focus on sharpening!)

          Point 1:
          As to the insane thing: For further context (which I will set out in the document) that I think you may not realize …
           the whole “delusional” thing is quite formally legal in a way that isn’t rec�ﬁed by my having a lawyer. Someone who
          lacks the ability to understand reality basically cannot be a witness. If it can be demonstrated that I had an
          undiagnosed delusional disorder in the �me period when Google’s lawyer did all that obstruc�on, then it doesn’t
          ma�er if the government subpoenas me and I have a lawyer. Google can just bring a mo�on to disqualify me on the
          grounds that I’m not qualiﬁed to tes�fy. Basically, imagine someone trying to get someone to tes�fy about events
          that happened when they were 2 months old. “Your honor – the witness was 2 months old at the �me and unable to
          understand what was happening and cannot possibly have reliable memories about who entered the house.” It’s a
          very formal thing – the disqualiﬁca�on of a witness. It’s not about preven�ng me from bringing charages. It’s about
          making it so that even if the govt brings charges against Google (or, speciﬁcally, Google’s lawyer, Brian Johnsrud) I will
          be legally prohibited from tes�fying on the basis of a public record that I was delusional at the �me.

          Point 2
          I *think* that my former plusmail friends are going to come clean.
          I have no reason to believe this beyond thinking that they won’t want to up their criminal liability. I know for sure that
          this happened. It happened. For the most part I think they thought they were helping me. I was going to get $100
          million if they pulled this oﬀ. Really and truly. They were excited. They thought they were helping me get $100 million
          that they think I otherwise would not have go�en. I think many of them thought they were helping me - not
          sabotaging me - and may have even thought that I was in on it. Google’s lawyer was manipula�ng them too. The
          judge had already indicated that I was going to win $90 million, and I’d obviously prefer to win $90 million than to get
          $100 million as a delusional psycho�c. But Plusmail may not have had all that context. But I think that they are going
          to cut their losses … or at least limit their liability … and cooperate. I don’t think that if and when this goes to trial
          they are going to s�ck with the story that I was crazy. It’s not worth it to them. I think they will come clean about the
          fact that they thought they were helping me and that they, too, were manipulated by Google. Imagine your own logic
          in such a situa�on. Would you go deep into obstruc�on of jus�ce and perjury knowing that there were so many
          people involved and that any one of those people could come clean and destroy you? Or would you get out as soon
          as you could … admit that you may have crossed some lines with good inten�ons … and let the govt focus on the
          actual bad guys?
          So … I think … and I hope … that plusmail will realize their best chance is to not lie about what they got pulled into.




2 of 2                                                                                                                  10/14/2020, 2:06 AM
    Case 2:20-cv-01480-MJP Document 16 Filed 10/14/20 Page 6 of 7




ATTACHMENT B
(result of search of Florida capias database on October 10, 2020)
Case 2:20-cv-01480-MJP Document 16 Filed 10/14/20 Page 7 of 7




                                                                002
